Citation Nr: 1200204	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-42 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for VA Dependents and Indemnity Compensation (DIC) and death pension benefits purposes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to March 1970.  The Veteran died in January 1975.  The appellant was married to the Veteran from June 1974 until his death in January 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the case belongs to the RO in Muskogee, Oklahoma.

In October 2011 the appellant testified during a video hearing at the RO before the undersigned Veterans Law Judge (VLJ).


FINDINGS OF FACT

1.  The Veteran and the appellant were married in June 1974.

2.  At the time of his death, in January 1975, the Veteran and the appellant were married.

3.  In May 1976 the appellant married S.S.; S.S. died in May 2009.

CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse for purposes of establishing eligibility for VA Dependents and Indemnity Compensation (DIC) and death pension benefits have not been met.  38 U.S.C.A. §§ 101, 1310 (West 2002); 38 C.F.R. §§ 3.50, 3.55 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant in this case seeks recognition as the Veteran's surviving spouse for purposes of establishing eligibility for VA Dependents and Indemnity Compensation (DIC) and death pension benefits.

As for eligibility to VA DIC and death pension benefits, for purposes of determining eligibility as a claimant, there is a preliminary threshold issue as to whether the appellant qualifies as a surviving spouse.  

A surviving spouse is defined as a person (a) of the opposite sex; (b) who was the spouse of the veteran at the time of the veteran's death; (c) who lived with the veteran continuously from the date of marriage to the date of the Veteran's death (with exceptions not applicable here); and (d) who has not remarried (or engaged in conduct not applicable here).  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The record shows that the appellant was married to the Veteran in June 1974 and remained married to him until the time of his death in January 1975.  In May 1976 the appellant remarried.  Her subsequent husband (S.S), however, died in May 2009.

At the Board hearing, the appellant indicated, through her representative, that she had received DIC benefits as the Veteran's surviving spouse until she remarried in May 1976.  She stated that she had been married twice, and that her second husband had died in May 2009.

As a surviving spouse is defined by law as a person who has not remarried, the appellant's marriage to S.S. appears to bar the appellant from eligibility for status as the Veteran's surviving spouse.  While remarriage is generally a bar to eligibility for status as a surviving spouse, there are ten exceptions to that general rule.  38 C.F.R. §§ 3.55(a)(1) to (a)(10); see also 38 U.S.C.A. §§ 103(d).

The issue in this claim is therefore whether the appellant qualifies for any of the exceptions in 38 C.F.R. § 3.55, some of which are also listed in 38 U.S.C.A. § 103(d).

Under 38 C.F.R. § 3.55, the first exception indicates that the remarriage of a surviving spouse shall not bar the furnishing of benefits to such surviving spouse if the marriage was void or annulled.  § 3.55(a)(1).  This exception does not apply because the appellant's remarriage after the Veteran's death was not void or annulled, but rather was terminated by the subsequent husband's death.

The second, fifth and eighth exception under 38 C.F.R. § 3.55 allows for a remarried appellant to still be recognized as the Veteran's surviving spouse if the subsequent marriage (or conduct construed as subsequent marriage) was terminated on or after January 1, 1971, but prior to November 1, 1990.  In this case, the appellant remarried in May 1976, and her remarriage "terminated" in May 2009 when her husband died.  Accordingly, these exceptions are inapplicable here.

Exceptions three, four, six and seven under 38 C.F.R. § 3.55 pertain to remarriages occurring on or after October 1, 1998 and on or after December 1, 1999.  As the appellant remarried in May 1976 none of these exceptions apply.

For marriages entered on or after January 1, 2004, the remarriage of a surviving spouse after the age of 57 shall not bar the furnishing of death benefits.  38 C.F.R. § 3.55(a)(10)(i).  As noted, the subsequent marriage took place on a date before January 1, 2004.  Further, the appellant was only 25 years old when she remarried in May 1976.  Thus, the appellant does not meet this exception.

A surviving spouse who remarried after the age of 57, but before December 16, 2003, may be eligible for certain benefits relating to medical care for survivors and dependents, but only if the application for such benefits was received by VA before December 16, 2004.  38 C.F.R. § 3.55(a)(10)(ii).  In this case, the appellant's application for benefits was received in July 2009.  Further, as noted previously, the appellant was only 25 years old when she remarried in May 1976.

In short, despite the fact that the appellant is no longer "remarried" currently, the appellant is no longer considered the "surviving spouse" of the Veteran for the purposes of the VA benefits sought.  For reasons explained above, no legal exception is applicable here.  As there is no evidence that any of the exceptions listed in 38 U.S.C.A. § 103(d) and 38 C.F.R. § 3.55 apply, the appellant's remarriage precludes recognition of her as the Veteran's surviving spouse for purposes of the DIC and death pension benefits that she seeks.  

In sum, recognition of the appellant as the Veteran's surviving spouse is legally precluded, and her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  While the Board is sympathetic to the appellant's circumstances, the Board is bound by the applicable statutes and regulations.

The provisions of the Veterans Claims Assistance Act have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).


ORDER

Entitlement to recognition as the Veteran's surviving spouse for VA Dependents and Indemnity Compensation (DIC) and death pension benefits purposes is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


